DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 10, 12-17, 19-21, 25-28 are currently pending and have been considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 12-17, 19-21, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20160159472 to Chan et al. (“Chan”).
Regarding claim 1, Chan discloses an unmanned aerial vehicle (UAV) comprising: 
a central body (FIG. 4A, showing the central body composed of B, the top right member A, and the bottom left member A; see also FIG. 20C, showing the central body composed of B, the top right members S & A, and bottom left members S & A; see also ¶ [0079]);
see also FIG. 20C, showing the top left members S & A) and a second arm (bottom right member A in FIG. 4A; see also FIG. 20C, showing the bottom right members S & A) each attached to the central body and extending away from the central body (FIG. 4A, 20C), wherein the first arm and the second arm are configured to be reversibly folded against the central body (FIG. 4C; ¶ [0079], [0089]); 
a first propulsion unit (top left member R in FIG. 4A; see also top left member R in FIG. 20C) supported at a distal end of the first arm and a second propulsion unit supported at a distal end of the second arm (bottom right member R in FIG. 4A; see also bottom right member R in FIG. 20C); 
a third propulsion unit (top right member R in FIG. 4A; see also top right member R in FIG. 20C); and a fourth propulsion unit (bottom left member R in FIG. 4A; see also bottom left member R in FIG. 20C); both being directly attached to the central body without an arm connected therebetween and both being arranged in a row along a longitudinal axis of the central body extending along a length direction of the central body (FIGS. 4A and 20C), wherein: 
each of the first propulsion unity the second propulsion unit, the third propulsion unit, and the fourth propulsion unit comprises: rotor blades and a motor configured to drive the rotor blades (¶ [0081]); 

at least one of the third propulsion unit or the fourth propulsion unit is configured to rotate about the longitudinal axis (¶¶ [0097]-[0098]; FIG. 14); and 
one or more actuators configured to rotate at least one of a rotation axis of the rotor blades of the first propulsion unit or a rotation axis of the rotor blades of the second propulsion unit relative to the central body during flight of the UAV (¶¶ [0097]-[0098]; FIG. 14).
Regarding claim 2, Chan discloses an image capture device supported by the central body (¶ [0125]).
Regarding claim 10, Chan discloses wherein the rotor blades are detachable from the UAV (FIG. 1).
Regarding claim 12, Chan discloses wherein the orientation of the first propulsion unit is independent of the orientation of the second propulsion unit (¶ [0098]).
Regarding claim 13, Chan discloses wherein the one or more actuators include a first actuator configured to rotate the rotation axis of the rotor blades of the first propulsion unit relative to the central body and a second actuator configured to rotate the rotation axis of the rotor blades of the second propulsion unit relative to the central body (¶¶ [0097]- [0098]).
Regarding claim 14, Chan discloses a method for providing an unmanned aerial vehicle (UAV), comprising: 
providing a central body  (FIG. 4A, showing the central body composed of B, the top right member A, and the bottom left member A; see also FIG. 20C, showing see also ¶ [0079]); 
providing a first arm  (top left member A in FIG. 4A; see also FIG. 20C, showing the top left members S & A) and a second arm (bottom right member A in FIG. 4A; see also FIG. 20C, showing the bottom right members S & A) each attached to the central body and extending away from the central body (FIG. 4A, 20C), wherein the first arm and the second arm are configured to be reversibly folded against the central body (FIG. 4C; ¶ [0079], [0089]); 
supporting, by a distal end of the first arm, a first propulsion unit (top left member R in FIG. 4A; see also top left member R in FIG. 20C) and supporting, by a distal end of the second arm, a second propulsion unit (bottom right member R in FIG. 4A; see also bottom right member R in FIG. 20C); 
supporting, by the central body, a third propulsion unit (top right member R in FIG. 4A; see also top right member R in FIG. 20C) and a fourth propulsion unit (bottom left member R in FIG. 4A; see also bottom left member R in FIG. 20C), both of the third propulsion unit and the fourth propulsion unit being directly attached to the central body without an arm connected therebetween and both being arranged in a row along a longitudinal axis of the central body extending along a length direction of the central body (FIGS. 4A and 20C), wherein: 
each of the first propulsion unit, the second propulsion unit, the third propulsion unit, and the fourth propulsion unit comprises rotor blades and a motor configured to drive the rotor blades (¶ [0081]);

at least one of the third propulsion unit or the fourth propulsion unit is configured to rotate about the longitudinal axis  (¶¶ [0097]-[0098]; FIG. 14); and 
providing one or more actuators configured to rotate at least one of a rotation axis of the rotor blades of the first propulsion unit or a rotation axis of the rotor blades of the second propulsion unit relative to the central body during flight of the UAV (¶¶ [0097]-[0098]; FIG. 14).
Regarding claim 15, Chan discloses wherein a speed of rotation of the rotor blades of the first propulsion unit is independent of a speed of rotation of the rotor blades of the second propulsion unit (¶¶ [0108]-[0111]).
Regarding claim 16, Chan discloses wherein a direction of rotation of the rotor blades of the first propulsion unit is different from a direction of rotation of the rotor blades of the second propulsion unit (¶ [0098])
Regarding claim 17, Chan discloses providing an image capture device supported by the central body (¶ [0125]).
Regarding claim 19, Chan discloses wherein the orientation of the first propulsion unit is independent of the orientation of the second propulsion unit (¶ [0098]).
Regarding claim 20, Chan discloses wherein the one or more actuators include a first actuator configured to rotate the rotation axis of the rotor blades of the first propulsion unit relative to the central body and rotate the rotation axis of the rotor blades of a second actuator configured to adjust the orientation of the second propulsion unit relative to the central body (¶ [0097]-[0098]).
Regarding claim 21, Chan discloses wherein a local power source is arranged at the first arm or the second arm configured to provide power to the UAV or components on-board the first arm or the second arm (¶ [0081]).
Regarding claim 27, Chan discloses a camera (¶ [0125]) disposed at the central body and below one of the third propulsion unit and the fourth propulsion unit, in a vertical direction that is perpendicular to the longitudinal axis of the central body, a projection of the one of the third propulsion unit and the fourth propulsion unit overlapping a projection of the camera (FIGS 20A-20C, 21A-21D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 2 above, in view of U.S. Patent No. 10,185,318 to Enke (“Enke”).
Regarding claim 3, Chan teaches each and every feature of claim 2 as discussed above, but it does not explicitly teach the image capture device is supported by the central body with aid of a carrier that permits the image capture device to rotate about one or more axes relative to the central body.
Enke teaches a UAV comprising an image capture device that is supported by the central body with aid of a carrier that permits the image capture device to rotate about one or more axes relative to the central body (Col. 3, lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the UAV of Chan by further including the carrier that permits the image capture device to rotate about one or more axes relative to the central body, as taught by Enke, in order for the camera to remain steady as the UAV is in flight.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claims 2 and 17 above, in view of U.S. Patent U.S. 9,836,053 to Wang (“Wang”).
Regarding claims 4 and 18, Chan teaches each and every feature of claims 2 and 17 as discussed above, but it does not explicitly teach the image capture device is automatically controlled to focus on a user.
Wang teaches the image capture device is automatically controlled to focus on a user (Col. 13, line 4 to Col. 14, line 3).
. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 1 above, in view of U.S. Publication No. 2018/0093753 to Chow (“Chow”).
Regarding claim 5, Chan teaches each and every feature of claim 1 as discussed above, but it does not explicitly teach the rotor blades are foldable. 
Chow teaches a UAV, wherein the rotor blades are foldable (¶ [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the UAV of Chan such that the rotor blades are foldable, as taught by Chow, in order to more effectively stow the rotors when they are not operating. 
Regarding claim 6, Chan in view of Chow teaches each and every feature of claim 1 as discussed above, and Chow teaches a rotation of a shaft supporting the foldable rotor blades causes the rotor blades to open (¶ [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the UAV of the Chan and Chow combination such rotation of a shaft supporting the foldable rotor blades causes the rotor blades to open, as taught by Chow, in order to quickly start operation of the rotor. 
Claims 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 1 above, in view of U.S. Publication No. 20170313421 to Gil (“Gil”).
Regarding claim 25, Chan teaches each and every element of claim 1 as discussed above, and Chan teaches a plurality of mounting sites including a first mounting site at a bottom 
Chan does not explicitly teach an extension configured to: be attached to the first mounting site to function as a landing stand of the UAV; and be attached to the second mounting site to cover the third propulsion unit and the fourth propulsion unit to function as a protective gear of the UAV.
Gil teaches a UAV (100) and an extension (200) configured to: be attached to the first mounting site to function as a landing stand of the UAV; and be attached to the second mounting site to cover the third propulsion unit and the fourth propulsion unit to function as a protective gear of the UAV (FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the UAV of Chan by further including the extension, as taught by Gil, in order to protect the UAV during landing operations.
Regarding claim 26, the combination of Chan and Gil teaches wherein the extension (Gil at 200) includes a flat board structure, two ends of the flat board structure bending to a same side of the flat board structure (Gil at FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the UAV of the Chan and Gil combination such that the extension includes a flat board structure, two ends of the flat board structure bending to a same side of the flat board structure, as taught by Gil, in order to protect the UAV during landing operations.
Regarding claim 28, the combination of Chan and Gil teaches wherein the extension is further configured to be attached to the first mounting site, with the two ends of the flat board structure bending upward, to function as a landing stand of the UAG; and be attached to the  
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. 
Chan discloses each and every element of independent claims 1 and 14, including “a third propulsion unit and a fourth propulsion unit both being directly attached to the central body without an arm connected therebetween.” As detailed above, Chan discloses a central body, which is composed of B, the top right member A, and the bottom left member A (see, FIGS. 4A; see also FIG. 20C, showing the central body composed of B, the top right members S & A, and bottom left members S & A; see also ¶ [0079]). Chan also discloses a third propulsion unit (top right member R in FIG. 4A; see also top right member R in FIG. 20C); and a fourth propulsion unit (bottom left member R in FIG. 4A; see also bottom left member R in FIG. 20C); both being directly attached to the central body without an arm connected therebetween and both being arranged in a row along a longitudinal axis of the central body extending along a length direction of the central body (FIGS. 4A and 20C). The central body of Chan includes the top right members S & A, as well as the bottom left members S & A. As shown in FIGS. 4A and 20C, the third propulsion unit is directly attached to the central body without an arm connected therebetween, since the central body includes the top right members S & A. Similarly, the fourth propulsion unit is directly attached to the central body without an arm connected therebetween, since the central body includes the bottom left members S & A. The claim language “central body” is broad, and it is being given its broadest reasonable interpretation. 
configured to be attached to the first mounting site to function as a landing stand of the UAV; and be attached to the second mounting site to cover the third propulsion unit and the fourth propulsion unit to function as a protective gear of the UAV (Gil at FIG. 5). The claim language “configured to be attached” does not require the extension to actually be attached to the first and second mounting sites; rather, the claim merely requires the extension to be “configured to be attached” to the first and second mounting sites. The combination of Chan and Gil teaches this claim limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619